Citation Nr: 0925848	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  08-21 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a respiratory disorder 
to include emphysema, chronic obstructive pulmonary disease, 
and asthma, to include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Staci M. Buss, Law Clerk





INTRODUCTION

The Veteran served on active duty from July 1975 to November 
1976.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (RO).


FINDING OF FACT

The medical evidence of record does not show that the 
Veteran's currently diagnosed respiratory disorder, to 
include emphysema, chronic obstructive pulmonary disease 
(COPD), and asthma, is related to military service, to 
include as due to asbestos exposure.

CONCLUSION OF LAW

A respiratory disorder, to include emphysema, COPD, and 
asthma, was not incurred in, or aggravated by, active 
military service, to include as due to asbestos exposure.  
38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).  Prior to initial adjudication, a letter dated 
in November 2007 satisfied the duty to notify provisions.  
See 38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. 
App. 427 (2006); see also Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Veteran's service treatment 
records and VA medical treatment records have been obtained.  
A VA examination has not been accorded the Veteran, because 
there is no evidence that the Veteran had a respiratory 
disorder during service.  38 C.F.R. § 1.59(c)(4).  There is 
no indication in the record that additional evidence relevant 
to the issue decided herein is available and not part of the 
claims file.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 
19 Vet. App. 473.  Further, the purpose behind the notice 
requirement has been satisfied because the Veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

VA has issued certain procedures on asbestos-related diseases 
which provide guidelines for use in the consideration of 
compensation claims based on exposure to asbestos.  See VA 
Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, 
Chapter 2, Section C, para. 9 (September 29, 2006); see also 
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

The aforementioned manual notes that the inhalation of 
asbestos fibers can produce fibrosis and tumors, with 
interstitial pulmonary fibrosis (asbestosis) being the most 
common disease.  A clinical diagnosis of asbestosis requires 
a history of exposure and radiographic evidence of 
parenchymal lung disease.  Symptoms and signs include 
dyspnea, end-respiratory rales over the lower lobes, 
compensatory emphysema, clubbing of the fingers at the late 
stages; and pulmonary function impairment and cor pulmonale 
which can be demonstrated by instrumental methods.  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of the pleura and peritoneum, 
lung cancer, and cancers of the gastrointestinal tract.  
Cancers of the larynx and pharynx, as well as the urogenital 
system (except the prostate) are also associated with 
asbestos exposure.  Persons with asbestos exposure have an 
increased incidence of bronchial, lung, pharyngolaryngeal, 
gastrointestinal, and urogenital cancer.  Moreover, the risk 
of developing bronchial cancer is increased in current 
cigarette smokers who have had asbestos exposure.

The Veteran's service treatment records include an October 
1975 medical report that stated the Veteran complained of a 
productive cough and congested sinuses.  The diagnosis was a 
viral syndrome.

After separation from military service, an October 2006 VA 
medical report stated the Veteran reported "childhood 
asthmatic bronchitis" and a family history of bronchial 
asthma.  The Veteran reported that he smoked one pack of 
cigarettes a day for more than 30 years, had a chronic cough, 
and had "bronchial asthma from time to time acutely."  On 
physical examination, the Veteran had "[s]ome posttussive 
rhonchi but actually has good inspiration and fairly clear 
expiration."  An October 2006 chest X-ray examination report 
stated that the impression was "[e]mphysematous changes 
without acute abnormalities in the chest."

A January 2007 VA medical report stated the Veteran reported 
trouble breathing and shortness of breath.  On physical 
examination, the Veteran had "[i]nspiratory rhonchi 
bilaterally, with scattered rales bilaterally."  The 
impression was COPD with asthma and chronic asthmatic 
bronchitis.  The medical evidence of record shows that a 
respiratory disorder to include emphysema, COPD, and asthma 
has been consistently diagnosed since January 2007.

An August 2007 VA medical report noted that a pulmonary 
function study showed "spirometry and lung volumes 
demonstrate a very severe obstruction with air trapping.  
Significant improvement to bronchodilator."

An October 2007 VA medical report stated that the Veteran 
requested breathing medication for emphysema but that he 
cannot use inhalers because "it gives him seizure like 
activity."  On physical examination, the Veteran had "2+ 
wheeze, rhonchi, bilaterally."

In a November 2007 statement, the Veteran reported that he 
was a storekeeper and served aboard the USS M. G. Vallejo 
while in service.  He also reported that subsequent to 
service, he worked moving furniture and doing some 
maintenance work for several moving companies that are no 
longer in business.

In the June 2008 Notice of Disagreement, the Veteran stated 
that he "was expose[d] to asbestos on the submarine as a 
storekeeper."

The medical evidence of record does not show that the 
Veteran's currently diagnosed respiratory disorder, to 
include emphysema, COPD, and asthma, is related to military 
service, to include as due to asbestos exposure.  The 
Veteran's service treatment records are negative for any 
diagnosis of a chronic respiratory disorder.  While the 
Veteran has a current diagnosis of a respiratory disorder to 
include emphysema, COPD, and bronchial asthma, there is no 
medical evidence of record that it was diagnosed prior to 
October 2006, approximately 30 years after separation from 
military service.  See Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (holding that VA did not err in denying service 
connection when the Veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).  
Furthermore, the medical evidence of record does not show 
that the Veteran's currently diagnosed respiratory disorder 
is related to military service, to include as due to asbestos 
exposure.  

The Veteran's statements alone are not sufficient to prove 
that his currently diagnosed respiratory disorder is related 
to military service, to include as due to asbestos exposure.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  Accordingly, the 
medical evidence of record does not show that the Veteran's 
currently diagnosed respiratory disorder, to include 
emphysema, COPD, and asthma, is related to military service, 
to include as due to asbestos exposure.  As such, service 
connection for a respiratory disorder is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the Veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a respiratory disorder, to include 
emphysema, COPD, and asthma, to include as due to asbestos 
exposure, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


